Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 20, 2019

The Court of Appeals hereby passes the following order:

A19E0002. CHARLES NDA ACKAH v. PATRICIA MINGLE.

      Upon consideration of Appellant’s motion for extension of time in which to file
an application for discretionary appeal in the above-referenced case, it is hereby
ordered that an extension be granted. Appellant’s discretionary application is now due
on or before April 21, 2019.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/20/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.